 



Exhibit 10 (d6)

EIGHTH AMENDMENT TO THE
CAPITOL BANCORP LTD.
EMPLOYEE STOCK OWNERSHIP PLAN

     The Capitol Bancorp Ltd. Employee Stock Ownership Plan is hereby amended
effective January 1, 2004 by adding the following participating employers at the
end of the list therein contained:

              Name of   Type of   State of   Date of Employer   Entity  
Organization   Participation
Yuma Community Bank
  Banking Corp.   Arizona   Jan. 1, 2004
Desert Community Bank
  Banking Corp.   Nevada   Jan. 1, 2004
Red Rock Community Bank
  Banking Corp.   Nevada   Jan. 1, 2004
Black Mountain Community Bank
  Banking Corp.   Nevada   Jan. 1, 2004
Goshen Community Bank
  Banking Corp.   Indiana   Jan. 1, 2004

                  CAPITOL BANCORP LTD.    
 
           
Dated: December 1, 2004
  By:   /s/ Joseph D. Reid    

           

      Joseph D. Reid    

      Chairman and CEO    
 
                YUMA COMMUNITY BANK    
 
           
Dated: December 1, 2004
  By:   /s/ Katherine Brandon    

           

      Katherine Brandon    

      President    
 
                DESERT COMMUNITY BANK    
 
           
Dated: December 1, 2004
  By:   /s/ James Howard    

           

      James Howard    

      President    
 
                RED ROCK COMMUNITY BANK    
 
           
Dated: December 1, 2004
  By:   /s/ Thomas Mangione    

           

      Thomas Mangione    

      President and CEO    
 
                BLACK MOUNTAIN COMMUNITY BANK    
 
           
Dated: December 1, 2004
  By:   /s/ Peter Atkinson    

           

      Peter Atkinson    

      President    
 
                GOSHEN COMMUNITY BANK    
 
           
Dated: December 1, 2004
  By:   /s/ Douglas Johnston    

           

      Douglas Johnston    

      President    

 